DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-10 are directed to a system (i.e. a machine) and claims 11-20 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites functions that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior or interactions between people. Specifically, the claim recites: 
receiving a biological extraction related to a user, wherein the biological extraction comprises an element of user physiological data;
generating a request for a user to join a support network as a function of the biological extraction; 
identifying a support network for the user from a plurality of support networks, as a function of the biological extraction; 
assessing a membership of the plurality of support networks; 
organizing member participants of the plurality of support networks; and
assigning member participants to the plurality of support networks.  
 	But for the recitation of generic computer components like a computing device and software modules operating on the computing device, each of these functions, when considered as a whole, describe management and organization of members of social networks, which falls within the management of personal behavior and/or interactions between people because interpersonal relationships are being organized and managed. As an example, a social networking administrator could receive data related to a new user’s physiological data and generate a formal request to join a support network and identify an appropriate network based on the physiological data (e.g. a diabetes-based support network if the physiological data is related to a user’s diabetes). The administrator could perform other network management tasks such as assessing membership of various support networks, reorganizing or rebalancing overburdened support networks, and assigning new or existing members to different support network groups. Accordingly, claim 1 recites an abstract idea in the form of a certain method of organizing human activity. Independent claim 11 recites substantially similar limitations as claim 1, and thus also recites an abstract idea under the above analysis. 
Dependent claims 2-10 and 12-20 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 11, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-10 and 12-20 recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. 
Specifically, claims 2 and 12 describe receiving a self-performance target relating to the user and identifying the support network based on the self-performance target, which an administrator could receive from a prospective user and utilize to match the user with a support network. 
Claims 3 and 13 describe generating a questionnaire prompt for a user to identify the self-performance target, which an administrator could achieve by creating a simple questionnaire or form for a user to fill out as part of applying to a support network. 
Claims 4 and 14 describe generating a diagnostic output as a function of the biological extraction and identifying the support network as a function of the diagnostic output, which an administrator could achieve by analyzing a prospective user’s submitted physiological data (e.g. glucose readings) to provide a diagnostic output (e.g. diabetes) and assign the user to a corresponding support network (e.g. a diabetes support network). 
Claims 5-7 and 15-17 describe various parameters for identifying an appropriate group for a user (e.g. group improvement, member engagement, and user preferences) which an administrator would be capable of considering when matching a user to a support network group. 
Claims 8-10 and 18-20 describe organization of the support networks by various parameters (e.g. by selecting a leader, using a classification algorithm, or utilizing a member enhancement factor) which an administrator would be capable of considering when organizing and managing groups of people. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 11 do not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes the additional elements of a computing device; a support module operating on the computing device to perform the receiving, generating, and identifying functions of the invention; a machine-learning module operating on the computing device to perform the assessing, organizing, and assigning functions of the invention via a first machine learning process; as well as the functional additional element of displaying to the user on the computing device the identified support network. Claim 11 includes the additional elements of a computing device for performing the steps of the method; use of a first machine-learning process to perform the organizing and assigning steps of the method; as well as the functional additional element of displaying, to the user and on the computing device, the identified support network. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic social networking environment). Further, the use of computing components recited at a high level of generality (e.g. “a computing device” implementing software “modules” and “a first machine-learning process”) to perform otherwise-abstract functions amounts to the words “apply it” with a computer because the methods of organizing human activity are merely being digitized with generic computer components. Additionally, the display of output on the computing device amounts to insignificant extra-solution activity because it nominally outputs data from the main support network organization / management functions of the invention for a user to view, similar to merely outputting a report as outlined in MPEP 2106.05(g). 
The judicial exception recited in dependent claims 2-10 and 12-20 is also not integrated into a practical application under a similar analysis as above. The functions of claims 2-3, 5-10, 12-13, and 15-20 are performed with the same additional elements introduced in claims 1 and 11, without introducing any new additional elements of their own, and accordingly also amount to mere instructions to apply the abstract idea on these same additional elements. Claims 4 and 14 introduce a second machine-learning process for generating a diagnostic output as a function of the biological extraction, but similar to the first machine learning process of the independent claims, this process is recited at a high level of generality and merely seeks to digitize or automate an otherwise-abstract process (i.e. analyzing physiological data to provide a diagnostic output) using generic computing components. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device operating software modules and generic machine learning processes to perform the receiving, generating, identifying, assessing, organizing, assigning, etc. functions of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes that Applicant’s specification is silent to the particulars of the computing device beyond providing generic examples of computing devices in [0008]-[0009] and [0098]-[0107]. The support module and machine-learning module are each described as being “implemented as any hardware and/or software module” in [0010] and [0065], respectively. Various exemplary, known machine learning techniques are disclosed as possible implementations of the machine learning processes in [0070]-[0076]. From these disclosures, one of ordinary skill in the art would understand that any generic computing device with a memory and processor for executing software modules could be utilized to implement the functions of the invention. 
Further, the combination of these additional elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. The combination of a computing device implementing software modules to manage networks of users is well-understood, routine, and conventional, as evidenced by at least [0016] & [0084] of Gunnarsson et al. (US 20150281384 A1); [0046]-[0049] of Walker et al. (US 20110029622 A1); [0005]-[0006] of Smith et al. (US 20110153740 A1); and Figs. 1-2 of Roman et al. (US 20120042013 A1). 
Regarding the functional additional elements, as noted above, the step of displaying the identified support network on a computing device amounts to insignificant extra-solution activity. This activity is also nothing more than that recognized as a well-understood, routine, and conventional computer function performed using generic computer components; for example, receiving or transmitting data over a network (i.e. transmitting data for display at a computing device) and storing and retrieving information in memory (i.e. retrieving identified support network data for display at a computing device) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (US 20150281384 A1) in view of Dobson (US 20200342545 A1).
Claims 1 and 11
Gunnarsson teaches a system for a physiologically informed virtual support network, the system comprising: 
a computing device (Gunnarsson [0016]-[0017], noting a computing system such as a server implementing various software modules to perform the functions of the invention); 
a support module operating on the computing device, the support module configured to: 
receive a biological extraction related to a user, wherein the biological extraction comprises an element of user physiological data (Gunnarsson Fig. 15, [0080], noting a user can provide data related to their current weight, starting weight, goal weight, etc., i.e. elements of user physiological data in line with Applicant’s definitions in at least paras. [0017] and [0021] of the specification); 
generate a request for the user to join a support network as a function of the biological extraction (Gunnarsson [0028], [0035], noting a request to join an online support group can be generated based on input received from the user, i.e. including preferences for a group similar to the user in regard to age, location, gender, weight goal, and other preferences; generating a request for joining a support network of users with similar weight preferences is considered equivalent to generating a request “as a function of the biological extraction”); 
identify a support network for the user from a plurality of support networks, as a function of the biological extraction (Gunnarsson [0030], [0037], noting a support group is selected by the server based on the user preferences included in the request, i.e. as a function of the biological extraction such as weight); and 
display to the user on the computing device, the identified support network (Gunnarsson [0031], [0082], noting information about the selected group can be displayed to a user at a computing device); and 
a 
assess a membership of the plurality of support networks; organize member participants of the plurality of support networks ; and assign member participants to the plurality of support networks  (Gunnarsson [0038]-[0039], [0042]-[0045], noting the system assesses and reorganizes group membership by assigning users to groups based on a variety of criteria).  
In summary, Gunnarsson teaches a system that allows a user to join a support group based on user preferences such as weight (i.e. a biological extraction comprising an element of user physiological data). The system can then manage and organize membership in the various groups (including creating and deleting groups, assigning members to different groups, selecting group facilitators, etc.) according to various criteria as disclosed in [0038]-[0039] & [0042]-[0045]. Group organization and management functions are judged based on success criteria like user satisfaction, participation levels, success of users achieving their goals, etc. as described in [0039], allowing for the dynamic optimization of user groups as new information is received or collected by the system. Thus, the organization and assignment of users to groups is contemplated as occurring dynamically in response to collected feedback metrics, but the reference fails to explicitly disclose the use of a machine learning process as in the instant claims. 
However, Dobson teaches the use of machine learning processes for the creation and management of medically-related user support groups (Dobson [0059], [0064]). It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dynamic management of user support groups of Gunnarsson to specifically include machine learning processes for group management as in Dobson in order to allow the system to dynamically learn and refine its management processes based on the user group data (as suggested by Gunnarsson [0039] and Dobson [0059] & [0064]). 
Claim 11 recite substantially similar limitations as claim 1, and is also rejected as above. 
Claims 2 and 12
Gunnarsson in view of Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to: receive an input containing a self-performance target relating to the user (Gunnarsson Fig. 15, [0080], noting a user can provide data related to their goal weight); and identify the support network from the plurality of support networks using the self- performance target (Gunnarsson [0028], [0037], noting group selection for a user may be guided by finding users with a similar goal weight or other wellness targets).  
Claim 12 recite substantially similar limitations as claim 2, and is also rejected as above. 
Claims 3 and 13
Gunnarsson in view of Dobson teaches the system of claim 2, and the combination further teaches wherein the support module is further configured to: generate a prompt for information from the user to identify the self-performance target, wherein the prompt for information further comprises a questionnaire (Gunnarsson [0043], noting weight loss goal can be provided in response to a prompt, i.e. a questionnaire; see also Fig. 17, showing a GUI for a user to input and/or verify user information such as goal weight, considered equivalent to a questionnaire).  
Claim 13 recite substantially similar limitations as claim 3, and is also rejected as above. 
Claims 4 and 14
Gunnarsson in view of Dobson teaches the system of claim 1, showing a system that receives medically-relevant data and goals of a user (e.g. relating to weight and weight loss) and matches a user with a corresponding support network. However, the present combination fails to explicitly disclose wherein the support module is further configured to: generate a diagnostic output as a function of the biological extraction, using a second machine-learning process; and identify the support network for the user as a function of the diagnostic output.  
However, Dobson further teaches that support groups can be identified for a user based on diagnostic information of the patient (Dobson Fig. 13, [0056], [0077], noting disease-specific support communities), as well as that diagnostic information for a patient can be generated as an output of a machine learning algorithm analyzing patient-input physiological information (Dobson [0015], [0063], [0074], noting the system uses machine learning for diagnostic purposes, e.g. use of a machine-learned algorithm to query patient symptoms (considered equivalent to a biological extraction of physiological data) to determine likely seasonal concerns, geographically-related ailments, etc. (considered equivalent to diagnostic output) as in [0074]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to provide machine learning-based diagnostic capabilities in concert with disease- or condition-specific community support groups as in Dobson in order to allow patients to more expansively connect with other users with the same disease-specific concerns and experiences upon diagnosis as well as to better utilize user data to predict outcomes, treatments, disease, etc. via dynamic machine learning techniques (as suggested by Dobson [0009] & [0015]). 
Claim 14 recite substantially similar limitations as claim 4, and is also rejected as above. 
Claims 5 and 15
Gunnarsson in view of Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to identify the support network as a function of a support network group improvement (Gunnarsson [0037], noting the system can select a group based on user info of existing groups relating to user progress towards goals, i.e. support network group improvement in accordance with Applicant’s definition in para. [0061] of the specification).  
Claim 15 recite substantially similar limitations as claim 5, and is also rejected as above. 
Claims 6 and 16
Gunnarsson in view of Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to identify the support network as a function of member engagement (Gunnarsson [0037], noting the system can select a group based on user info of existing groups relating to group participation levels).  
Claim 16 recite substantially similar limitations as claim 6, and is also rejected as above. 
Claims 7 and 17
Gunnarsson in view of Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to identify the support network as a function of matching a user preference to a support network preference (Gunnarsson [0036]-[0037], noting the system can select a group based on user info of existing groups matching user preference data).  
Claim 17 recite substantially similar limitations as claim 7, and is also rejected as above. 
Claims 8 and 18
Gunnarsson in view of Dobson teaches the system of claim 1, and the combination further teaches wherein the machine-learning module is further configured to: select a support network leader contained within the identified support network (Gunnarsson [0061], [0065]-[0067], noting the system can select a facilitator (i.e. support network leader) for a group).  
Claim 18 recite substantially similar limitations as claim 8, and is also rejected as above. 
Claims 9 and 19
Gunnarsson in view of Dobson teaches the system of claim 1, and the combination further teaches wherein the machine-learning module is further configured to organize member participants using a classification algorithm (Gunnarsson [0042]-[0044], noting group reorganization and/or merging may be facilitated by clustering (i.e. classification) processes relating to different user classes like age, gender, BMI, weight loss goals, life characteristics, activity level within the app, physical activity level, logging habits, etc.).  
Claim 19 recite substantially similar limitations as claim 9, and is also rejected as above. 
Claims 10 and 20
Gunnarsson in view of Dobson teaches the system of claim 1, and the combination further teaches wherein the machine-learning module is further configured to organize member participants utilizing a member enhancement factor (Gunnarsson [0039], noting the groups are rearranged and managed according to various optimization criteria, i.e. member enhancement factors in accordance with Applicant’s definition in para. [0077] of the specification).  
Claim 20 recite substantially similar limitations as claim 10, and is also rejected as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wasserman (US 20120244504 A1), Lowet et al. (US 20190189285 A1), Ratan et al. (US 20130035946 A1), Collier et al. (US 20110125844 A1), and Lim et al. (KR 20120076564 A) describe various methods and systems for health-related social networking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           
/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626